 

Corindus Vascular Robotics, Inc. 8-K [cvrs-8k_091214.htm]

 

Exhibit 10.2

 

AMENDMENT TO SECURITIES PURCHASE AGREEMENT

 

This Amendment to Securities Purchase Agreement (this “Amendment”) is dated as
of September 15, 2014, by and among Corindus Vascular Robotics, Inc., a Nevada
corporation (the “Company”), and each purchaser identified on the signature
pages hereto (each, including its successors and assigns, a “Purchaser” and
collectively, the “Purchasers”).

Recitals:

A.       The Company and the Purchasers entered into a certain Securities
Purchase Agreement dated as of September 12, 2014 (the “Agreement”). The Company
and the Purchasers desire to amend the Agreement as described herein.

NOW, THEREFORE, in consideration of the foregoing and intending to be legally
bound hereby, the Company and the Purchasers agree as follows:

1.        Amendment. Section 4.11 of the Agreement shall be amended and restated
in its entirety by substituting the following therefor:

“Limitation on Beneficial Ownership. The Purchaser (and its Affiliates or any
other persons with which it is acting in concert) shall not be entitled to
purchase pursuant to this Agreement, and the Company shall not, from and after
the date of this Agreement, without the prior written consent of the Purchaser,
cause such Purchaser to own or control, such number of shares of capital stock
that would result in such Purchaser becoming, directly or indirectly, the
beneficial owner of more than 9.9% of a class of voting securities of the
Company for purposes of beneficial ownership under the Exchange Act.”

2.        Ratify and Affirm. The Company and the Purchasers hereby ratify and
affirm all of the other terms of the Agreement.

3.        Defined Terms. Capitalized terms used herein without definition shall
have the meanings given to such terms in the Agreement.

4.        Governing Law. This Amendment will be governed by and interpreted in
accordance with the laws of the State of New York.

5.        Execution. This Amendment may be executed in two or more counterparts,
all of which when taken together shall be considered one and the same agreement
and shall become effective when counterparts have been signed by each party and
delivered to the other party, it being understood that the parties need not sign
the same counterpart. In the event that any signature is delivered by facsimile
transmission, or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile signature page were an original thereof.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOR COMPANY FOLLOWS]

 

 




IN WITNESS WHEREOF, the parties hereto have caused this Amendment to Securities
Purchase Agreement to be duly executed by their respective authorized
signatories as of the date first indicated above.

  CORINDUS VASCULAR ROBOTICS, INC.               By:       Name:     Title:



[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
[SIGNATURE PAGE FOR PURCHASERS FOLLOWS

 



 

 

 

